NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AMIT SHARMA,                                    No.    20-70334

                Petitioner,                     Agency No. A205-942-400

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Amit Sharma, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir. 2020). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that, even if

Sharma established past persecution by members of the Badal party in Punjab, his

presumption of a well-founded fear of future persecution was rebutted by evidence

that he could safely relocate to another part of India. See 8 C.F.R. §

1208.13(b)(1)(i)(B); Singh v. Whitaker, 914 F.3d 654, 659-60 (9th Cir. 2019)

(discussing the analysis required to determine whether the government met its

burden to rebut the presumption of a well-founded fear of persecution by

demonstrating that an applicant could safely relocate). In his opening brief,

Sharma does not challenge the agency’s determination that relocation would be

reasonable. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(concluding petitioner waived challenge to issue not specifically raised and argued

in his opening brief). Thus, Sharma’s asylum claim fails.

      Because Sharma failed to establish eligibility for asylum, in this case, he did

not establish eligibility for withholding of removal. See Zehatye v. Gonzales, 453

F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the agency’s denial of CAT relief because

Sharma failed to show it is more likely than not that he would be tortured by or


                                          2
with the consent or acquiescence of the government if returned to India. See Aden

v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                        3